Attorney’s Docket Number: 18506-1797
Filing Date: 8/18/2020
Continuity Data: RCE filed on 08/09/2022
Claimed Foreign Priority Date: none 
Applicant(s): Huang et al.
Examiner: Younes Boulghassoul 

DETAILED ACTION
This Office action responds to the Request for Continued Examination (RCE)               filed on 08/09/2022.
Remarks

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.
Applicant's amendment filed on 08/09/2022 has been entered. The present Office action is made with all the suggested amendments being fully considered. Accordingly, pending in this application are claims 1, 3, 5-10, 12-15, 21-24, and 26-29.

Response to Amendment
Applicant’s amendments to the claims have overcome the claim rejections under 35 U.S.C. 112, and under 35 U.S.C. 102 or, in the alternative, under 35 U.S.C. 103, as previously formulated in the Final Office action mailed on 06/15/2022. Accordingly, the previous rejections are withdrawn, and new grounds of rejection are presented below, as necessitated by Applicant’s amendments to the claims.

Examiner’s note:
In the rejections that follow, “high-k” materials have been construed as materials having a dielectric constant higher than that of SiO2 (i.e., K > 3.9), and “low-k” materials have been construed as materials having a dielectric constant lower than that of SiO2 (i.e., K < 3.9), as commonly understood in the semiconductor art.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3, 5-9, and 26-27 are rejected under 35 U.S.C. 103 as obvious over Lee et al. (US2020/0357703) in view of Wu et al. (US8836016).

Regarding Claim 1, Lee (see, e.g., Figs. 7-8) shows most aspects of the instant invention, including a semiconductor structure, comprising:
- a substrate (e.g., substrate 102) having fin structures (e.g., fins under nanosheet stacks 812 and S/D regions 802/804), the substrate comprising a material having a substrate thermal expansion coefficient (see, e.g., Par. [0031]: silicon material) 
- an isolation structure between the fin structures (e.g., structure comprising dielectrics 306,402)
- a dielectric liner (e.g., liner comprising dielectrics 302,304) sandwiched between the isolation structure and the substrate and between the isolation structure and the fin structures, wherein the dielectric liner comprises a high-k dielectric material (see, e.g., Par. [0041]: aluminum oxide liner 304)
- wherein the isolation structure comprises a first dielectric material having a first thermal expansion coefficient (see, e.g., Par. [0044]: dielectric 306 of silicon nitride) and a second dielectric material having a second thermal expansion coefficient (see, e.g., Par. [0047]: dielectric 402 of silicon oxide) 
Additionally, the materials of features 102, 306, and 402 disclosed by Lee are similar in composition to the exemplary materials disclosed by the applicant for forming the corresponding features (see, Specification as filed, Par. [0024], [0027], and [0030]: silicon, silicon nitride, and silicon oxide, respectively); and the courts have held that a limitation in a claim with respect to a material property in a claimed device does not differentiate the claimed device from prior-art device if the prior-art device teaches all the structural limitations in the claims. As stated in Best, “where the claimed and prior art products are identical or substantially identical in structure or composition, a prima facie case of either anticipation or obviousness has been established”. In re Best, 562 F. 2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).
Note that the applicant has a burden of proof once the examiner establishes a sound basis for believing that the products of the applicant and the prior art are the same. See In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed, Cir. 1990).
In the instant case, Lee shows materials similar in structure and composition to the ones claimed. As such, the substrate thermal expansion coefficient of the (silicon) substrate 200 would be in between the first thermal expansion coefficient of the first (silicon nitride) dielectric 306 and the second thermal expansion coefficient of the second (silicon oxide) dielectric 402, similar to the instant invention. Accordingly, a prima facie case of either anticipation or obviousness has been established.
Furthermore, a thermal expansion coefficient (CTE) is a property intrinsic to a material, and it is known in the semiconductor material art that the CTE of Si is about 2.6 10-6 K-1, the CTE of SiO2 is about 0.55 10-6 K-1, and the CTE of SiN is about 3.2 10-6 K-1, as evinced by the NPL provided with the Non-Final office action of 11/26/2021. Therefore, Lee teaches that the substrate thermal expansion coefficient is in between the first thermal expansion coefficient and the second thermal expansion coefficient.
However, Lee is silent about the isolation structure being tapered from an upper surface of the substrate toward a lower surface of the substrate. Wu (see, e.g., Fig. 6), on the other hand and in the same field of endeavor, teaches that trenches formed during a step of fin patterning can have slanted sidewalls, resulting in trench-filling isolation structures 12 that are tapered from an upper surface of the substrate toward a lower surface of the substrate.
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have the isolation structure shaped as claimed in the structure of Lee, because such shape is known in the semiconductor manufacturing art to result from a process of substrate fin patterning, as suggested by Wu (and further evinced by Chen et al., US 2019/0157156; and Chuang et al., US2015/0200127), and   implementing a known isolation structure, shaped by known process steps, for its conventional use would have been obvious to the skilled artisan.  KSR Int’l Co. v. Teleflex Inc., 550 U.S, 82 USPQ2d 1385 (2007). Therefore, Lee in view of Wu teaches that the isolation structure is tapered from an upper surface of the substrate toward a lower surface of the substrate.

Regarding Claim 3, Lee (see, e.g., Figs. 8-8A) teaches that the first dielectric material (e.g., 306) is disposed between the substrate (e.g., 102) and the second dielectric material (e.g., 402).
Regarding Claim 5, Lee (see, e.g., Figs. 8-8A) teaches that an interface between the first dielectric material (e.g., 306) and the second dielectric material (e.g., 402) is concave.
Regarding Claim 6, Lee (see, e.g., Figs. 8-8A) teaches that the first dielectric material (e.g., 306) constitutes sidewalls of the isolation structure (e.g., 306,402)
Regarding Claim 7, Lee (see, e.g., Figs. 8-8A) teaches that a bottom and at least a portion of edges of the second dielectric material (e.g., 402) is surrounded by the first dielectric material (e.g., 306).
Regarding Claim 8, Lee (see, e.g., Figs. 8-8A) teaches that the first dielectric material (e.g., 306) has an upper surface coplanar with an upper surface of the second dielectric material (e.g., 402).
Regarding Claim 9, while Lee (see, e.g., Figs. 8-8A) teaches that the first dielectric material 306 is thinner than the second dielectric material 402, thus disclosing a ratio of a thickness of the first dielectric material to a thickness of the second dielectric material being less than 1, Lee in view of Wu is silent about the ratio being between 0.1 and 10. However, the courts have held that differences in dimension ratios will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such ratios are critical. “Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the workable ranges by routine experimentation”. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Since the applicant has not established the criticality (see next paragraph below) of the claimed ratios between thicknesses of the first and second dielectric materials, and since Lee teaches a ratio known in the art to, e.g., reduce nanosheet sub-sheet leakage, it would have been obvious to one of ordinary skill in the art to use the ratio values in the device of Lee in view of Wu.
CRITICALITY
The specification contains no disclosure of either the critical nature of the claimed thickness ratios or any unexpected results arising therefrom. Where patentability is said to be based upon particular chosen dimension ratio or upon another variable recited in a claim, the applicant must show that the chosen ratios are critical. In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1939 (Fed. Cir. 1990).
Regarding Claim 26, Lee (see, e.g., Figs. 8-8A) teaches that the fin structures are exposed from the dielectric liner (e.g., 302,304).
Regarding Claim 27, Lee (see, e.g., Figs. 8-8A) teaches that the dielectric liner (e.g., 302,304) is in direct physical contact with the substrate (e.g., 102).

Claims 1, 3, 9-10, 12-13, 15, 21-23, and 26-29 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Chuang et al. (US2015/0200127).

Regarding Claim 1, Chuang (see, e.g., Fig. 2) shows most aspects of the instant invention, including a semiconductor structure, comprising:
- a substrate (e.g., substrate 100) having fin structures (e.g., fin-shaped active regions 112A-C), the substrate comprising a material having a substrate thermal expansion coefficient (see, e.g., Par. [0010]: silicon material)
- an isolation structure between the fin structures (e.g., isolation region including dielectrics features 302 and 110’), wherein the isolation structure is tapered from an upper surface of the substrate toward a lower surface of the substrate
- a dielectric liner (e.g., liner 309) sandwiched between the isolation structure and the substrate and between the isolation structure and the fin structures, wherein the dielectric liner comprises a high-k dielectric material (see, e.g., Par. [0015]-[0016]: aluminum oxide)
- wherein the isolation structure comprises a first dielectric material (see, e.g., Par. [0018]: dielectric 302 of silicon nitride) having a first thermal expansion coefficient and a second dielectric material (see, e.g., Par. [0025]: dielectric 110’ of silicon oxide) having a second thermal expansion coefficient
With regards to the substrate thermal expansion coefficient being in between the first thermal expansion coefficient and the second thermal expansion coefficient, see comments stated above in Par. 10-13 with regards to Claim 1, which are considered repeated here, as applied to the materials disclosed by Chuang of substrate 100, first dielectric 302, and second dielectric 110’. Accordingly, Chuang teaches that the substrate thermal expansion coefficient is in between the first thermal expansion coefficient and the second thermal expansion coefficient.
Regarding Claim 3, Chuang (see, e.g., Fig. 2) teaches that the first dielectric material (e.g., 302) is disposed between the substrate (e.g., 100) and the second dielectric material (e.g., 110’).
Regarding Claim 9, Chuang (see, e.g., Fig. 1G and Par. [0043]) teaches that a ratio of a thickness of the first dielectric material 302 to a thickness of the second dielectric material 110’ may be in a range from about 0.2 to about 0.6. Additionally, Chuang (see, e.g., Fig. 2 and Par. [0043]) discloses that an etching process is performed to remove a portion of the dielectric layers 110' so as to expose a portion of active regions 112A-C, thus teaches a final ratio of said thicknesses having a range higher than about 0.2 to about 0.6. However, Chuang is silent about the ratio being between 0.1 and 10. Also, see comments stated above in Par. 21-23 with regards to Claim 9, which are considered repeated here.
Regarding Claim 26, Chuang (see, e.g., Fig. 2) teaches that the fin structures (e.g., 112A-C) are exposed from the dielectric liner (e.g., 309).
Regarding Claim 27, Chuang (see, e.g., Fig. 2) teaches that the dielectric liner (e.g., 309) is in direct physical contact with the substrate (e.g., 100).
Regarding Claim 10, Chuang (see, e.g., Fig. 2) shows most aspects of the instant invention, including a semiconductor structure, comprising:
- a substrate (e.g., substrate 100) having fin structures (e.g., fin-shaped active regions 112A-C), the substrate comprising a material having a substrate thermal expansion coefficient (see, e.g., Par. [0010]: silicon material)
- a first isolation structure (e.g., 302 and 110’ of 304B) and a second isolation structure (e.g., 110’ of 304C) between the fin structures, the first isolation structure having a first depth and the second isolation structure having a second depth, wherein the first depth is greater than the second depth
- a liner (e.g., liner 309) sandwiched between the first and second isolation structures and the substrate and between the first and second isolation structures and the fin structures, wherein the liner comprises a high-k dielectric material (see, e.g., Par. [0015]-[0016]: aluminum oxide)
- wherein the first isolation structure comprises a first dielectric material (see, e.g., Par. [0018]: dielectric 302 of silicon nitride) having a first thermal expansion coefficient and a second dielectric material (see, e.g., Par. [0025]: dielectric 110’ of silicon oxide) having a second thermal expansion coefficient
With regards to the substrate thermal expansion coefficient being in between the first thermal expansion coefficient and the second thermal expansion coefficient, see comments stated above in Par. 10-13 with regards to Claim 1, which are considered repeated here, as applied to the materials disclosed by Chuang of substrate 100, first dielectric 302, and second dielectric 110’. Accordingly, Chuang teaches that the substrate thermal expansion coefficient is in between the first thermal expansion coefficient and the second thermal expansion coefficient.
Regarding Claim 12, Chuang (see, e.g., Fig. 2) teaches that the first dielectric material (e.g., 302) is disposed between the substrate (e.g., 100) and the second dielectric material (e.g., 110’).
Regarding Claim 13, Chuang (see, e.g., Fig. 2) teaches the second isolation structure (e.g., 110’ of 304C) comprises the second dielectric material (e.g., 110’).
Regarding Claim 15, Chuang (see, e.g., Fig. 1G and Par. [0043]) teaches that a ratio of a thickness of the first dielectric material 302 to a thickness of the second dielectric material 110’ may be in a range from about 0.2 to about 0.6. Additionally, Chuang (see, e.g., Fig. 2 and Par. [0043]) discloses that an etching process is performed to remove a portion of the dielectric layers 110' so as to expose a portion of active regions 112A-C, thus teaches a final ratio of said thicknesses having a range higher than about 0.2 to about 0.6. However, Chuang is silent about the ratio being between 0.1 and 10. Also, see comments stated above in Par. 21-23 with regards to Claim 9, which are considered repeated here.
Regarding Claim 28, Chuang (see, e.g., Fig. 2) teaches that the dielectric liner (e.g., 309) is in direct physical contact with the substrate (e.g., 100) and the first dielectric material (e.g., 302).
Regarding Claim 21, Chuang (see, e.g., Fig. 2) shows most aspects of the instant invention, including a semiconductor structure, comprising:
- a substrate (e.g., substrate 100) having fin structures (e.g., fin-shaped active regions 112A-C), the substrate comprising a material having a substrate thermal expansion coefficient (see, e.g., Par. [0010]: silicon material)
- a first isolation structure (e.g., 302 and 110’ of 304B) and a second isolation structure (e.g., 302 of 304C) between the fin structures, the first isolation structure having a first width and the second isolation structure having a second width, wherein the first width is greater than the second width, and the first isolation structure is tapered from an upper surface of the substrate toward a lower surface of the substrate
- a dielectric liner (e.g., liner 309) sandwiched between the first and second isolation structures and the substrate and between the first and second isolation structures and the fin structures, wherein the dielectric liner comprises a high-k dielectric material (see, e.g., Par. [0015]-[0016]: aluminum oxide)
- wherein the first isolation structure comprises a first dielectric material (see, e.g., Par. [0018]: dielectric 302 of silicon nitride) having a first thermal expansion coefficient and a second dielectric material (see, e.g., Par. [0025]: dielectric 110’ of silicon oxide) having a second thermal expansion coefficient
With regards to the substrate thermal expansion coefficient being in between the first thermal expansion coefficient and the second thermal expansion coefficient, see comments stated above in Par. 10-13 with regards to Claim 1, which are considered repeated here, as applied to the materials disclosed by Chuang of substrate 100, first dielectric 302, and second dielectric 110’. Accordingly, Chuang teaches that the substrate thermal expansion coefficient is in between the first thermal expansion coefficient and the second thermal expansion coefficient.
Regarding Claim 22, Chuang (see, e.g., Fig. 2) teaches that the first dielectric material (e.g., 302) is disposed between the substrate (e.g., 100) and the second dielectric material (e.g., 110’).
Regarding Claim 29, Chuang (see, e.g., Fig. 2) teaches that the dielectric liner (e.g., 309) abuts the substrate (e.g., 100) and the first dielectric material (e.g., 302).
Regarding Claim 21, Chuang (see, e.g., Fig. 2) shows most aspects of the instant invention, including a semiconductor structure, comprising:
- a substrate (e.g., substrate 100) having fin structures (e.g., fin-shaped active regions 112A-C), the substrate comprising a material having a substrate thermal expansion coefficient (see, e.g., Par. [0010]: silicon material)
- a first isolation structure (e.g., 302 and 110’ of 304B) and a second isolation structure (e.g., 302 of 304C) between the fin structures, the first isolation structure having a first width and the second isolation structure having a second width, wherein the first width is greater than the second width, and the first isolation structure is tapered from an upper surface of the substrate toward a lower surface of the substrate
- a dielectric liner (e.g., liner 309) sandwiched between the first and second isolation structures and the substrate and between the first and second isolation structures and the fin structures, wherein the dielectric liner comprises a high-k dielectric material (see, e.g., Par. [0015]-[0016]: aluminum oxide)
- wherein the first isolation structure comprises a first dielectric material (see, e.g., Par. [0025]: dielectric 110’ of silicon oxide) having a first thermal expansion coefficient and a second dielectric material (see, e.g., Par. [0018]: dielectric 302 of silicon nitride) having a second thermal expansion coefficient
With regards to the substrate thermal expansion coefficient being in between the first thermal expansion coefficient and the second thermal expansion coefficient, see comments stated above in Par. 10-13 with regards to Claim 1, which are considered repeated here, as applied to the materials disclosed by Chuang of substrate 100, first dielectric 110’, and second dielectric 302. Accordingly, Chuang teaches that the substrate thermal expansion coefficient is in between the first thermal expansion coefficient and the second thermal expansion coefficient.
Regarding Claim 23, Chuang (see, e.g., Fig. 2) teaches that the second isolation structure (e.g., 302 of 304C) comprises the second dielectric material (e.g., 302).

Allowable Subject Matter
Claims 14 and 24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claims filed on 07/26//2022 have been considered but are moot in view of the new grounds of rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Younes Boulghassoul at (571) 270-5514.  The examiner can normally be reached on Monday-Friday 9am-6pm EST (Eastern Standard Time), or by e-mail via younes.boulghassoul@uspto.gov. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on (571) 272-1705.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YOUNES BOULGHASSOUL/Primary Examiner, Art Unit 2814